Case: 3:18-cv-00330-wmc Document #: 56-1 Filed: 09/13/19 Page 1 of 3




            ATTACHMENT 1
   (Fees for Service of Subpoena)




            Attachment 1 (Fees for Service of Subpoena)
               Case: 3:18-cv-00330-wmc Document #: 56-1 Filed: 09/13/19 Page 2 of 3



            P由o削X LEGAL huc.

      2冬でS群晦X轟執G全能e寄, GA争帥14                                                      Phe寄合7了e‑873一合999 ‑‑   FAX 888‑急09‑9909

      丁ax ID 47‑4166639                                                                              info@phoenixlega上net




                                                                                     Invoice Date: 10/10/2018
                                                                                     Invoice #: 20129
        Attn: Denise Hsu                                                             」ob#: 1 81949

        LT Pacific Law Group, LLP                                                    CIient FiIe#:
        1 7800 Castleton Street
        Suite 560                                                                          TOTAL INVOiCE A問OUNT DUE
        Cfty of industry, CA 9†748
                                                                                                                      $95,00




Job#: 181949          Your#:                                        Reci pient:                      Date Received:
Piainti惰: STATIC MEDiA LLC                                          BELNiCK INC.                     1011012018
Defendant: LEADER ACCESSOR惟S LLC                                    Person Served:                   CompIeted:
Case Numbe「 3: 1 8‑CV‑0033O‑WMC                                     HANNAH        REESE      lO/10/2018
Documents: Subpoena To P「oduce Documents, lnformation, O「 Objects   4350 Ba= Ground HighwaY, Canton, GA 301 14

Descrlptton                                       Qty               Fee               Total                       Fee
 Service Fee (LocaD                                                                              1       $95.00        $95,00


                                                                                             Job Totai Due豪            $95.00




  丁OTA」 iNVOiCE CHARGES:                                                                                              $95.00
  TOTAL INVOiCE PAYMENTS:
  TOTAL INVOICE AMOUNT DUEこ                                                                                           $95,00



  Thank you fo「 you「 business !


  PLEASE REMITA COPY OF THE iNVOICE AND PAYMENTWITHIN 30 DAYS OF RECEIP丁,




                                                                                       韓量帰

                                                         Page 」
Case: 3:18-cv-00330-wmc Document #: 56-1 Filed: 09/13/19 Page 3 of 3
